Exhibit 10.30


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of November 11,
2016 (the “Effective Date”), by and among FORESTAR (USA) REAL ESTATE GROUP INC.,
a Delaware corporation (“Forestar (USA)”), FORESTAR PETROLEUM CORPORATION, a
Delaware corporation (“Forestar Petroleum” and Forestar (USA), each a “Seller”
and together “Sellers”), TIR EUROPE FORESTRY FUND S.C.A. SICAV-SIF (“Purchaser”;
each of Purchaser, Forestar (USA) and Forestar Petroleum being a “Party” and,
collectively, the “Parties”), and METROPOLITAN TITLE AGENCY, INC. (“Escrow
Agent”).
STATEMENT OF BACKGROUND
A.    Forestar Petroleum is the owner of certain real property located in
Carroll, Coweta, Douglas, Harris, and Heard Counties, Georgia, subject to
certain timber rights held by Forestar (USA) on such real property.
B.    Purchaser desires to acquire, and Forestar Petroleum and Forestar (USA)
desire to sell, such real property and timber rights, all in accordance with the
terms of, and subject to the conditions set forth in, this Agreement.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of $10.00 in hand paid by Purchaser to Forestar
(USA) and Forestar Petroleum, the foregoing, their respective representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties (and Escrow Agent, to the extent applicable),
intending to be legally bound, hereby agree as follows:
1.Agreement of Purchase and Sale. Subject to the provisions of this Agreement,
and for the consideration herein stated, Forestar Petroleum agrees to sell to
Purchaser the Forestar Petroleum Property (as hereinafter defined), Forestar
(USA) agrees to sell to Purchaser the Forestar (USA) Property (as hereinafter
defined), and Purchaser agrees to buy the same from Sellers.
(a)    As used herein, the “Forestar Petroleum Property” shall mean all of the
right, title and interest of Forestar Petroleum in and to the assets described
in subsections (i), (ii), (iii) and (iv) of this Section 1(a), subject to the
Permitted Encumbrances (as hereinafter defined):
(i)    Those certain tracts or parcels of land located in Carroll, Coweta,
Douglas, Harris, and Heard Counties, Georgia, containing approximately 20,142.99
acres, which tracts or parcels are more fully described on Schedule 1 attached
hereto, together with all buildings, structures, and other improvements located
thereon, all tenements, hereditaments, easements, appurtenances and privileges
thereto belonging, but excluding, and subject to, the Timber Rights (as defined
below) (collectively, the “Timberlands”);
(ii)    Forestar Petroleum’s rights in those certain agreements described on
Schedule 2 attached hereto (the “Forestar Petroleum Contracts”);


1



--------------------------------------------------------------------------------





(iii)    To the extent transferable under applicable law, all permits,
authorizations, utility capacity, development rights, entitlements, orders,
registrations, certificates, variances, approvals, franchises, claims, causes of
action, and consents of any applicable governmental authority with respect to
the Timberlands (the “Development Rights”); and
(b)    As used herein, the “Forestar (USA) Property” shall mean all of the
right, title and interest of Forestar (USA) in and to the assets described in
subsections (i) and (ii) of this Section 1(b), subject to the Permitted
Encumbrances (as hereinafter defined):
(i)    All rights in and to the timber growing, standing or lying on the
Timberlands as set forth in the reservation of timber in the deeds described on
Schedule 4 attached hereto (collectively, the “Timber Rights” and, together with
the Timberlands, the “Real Property”); and
(ii)    Forestar (USA)’s rights in those certain agreements described on
Schedule 5 attached hereto (the “Forestar (USA) Contracts” and, together with
the Forestar Petroleum Contracts, the “Contracts”).
(c)    The Forestar Petroleum Property together with the Forestar (USA) Property
shall be collectively referred to herein as the “Property.”
2.    Purchase Price. The purchase price to be paid by Purchaser for the
Forestar Petroleum Property shall be TWENTY MILLION ONE HUNDRED TWELVE THOUSAND
NINE HUNDRED EIGHTY AND 18/100THS DOLLARS ($20,112,980.18) (the “Forestar
Petroleum Purchase Price”), less a credit for the Forestar Petroleum Earnest
Money (as defined below) and subject to adjustment as set forth in this
Agreement, and shall be payable to Forestar Petroleum by wire transfer of
immediately available funds at the Closing to an account designated by Forestar
Petroleum. The purchase price to be paid by Purchaser for the Forestar (USA)
Property shall be SEVENTEEN MILLION THREE HUNDRED NINE THOUSAND SEVEN HUNDRED
EIGHTY-TWO AND NO/100THS DOLLARS ($17,309,782.00) (the “Forestar (USA) Purchase
Price” and, together with the Forestar Petroleum Purchase Price, the “Purchase
Price”), less a credit for the Forestar (USA) Earnest Money (as defined below)
and subject to adjustment as set forth in this Agreement, and shall be payable
to Forestar (USA) by wire transfer of immediately available funds at the Closing
to an account designated by Forestar (USA). The Forestar (USA) Purchase Price
shall be allocated among premerchantable timber, merchantable timber less than
15 years of age (“Premerchantable Timber”), and merchantable timber 15 years of
age and older (“Merchantable Timber”) as set forth on Schedule 6 attached
hereto. Purchaser shall reasonably cooperate with any request by any Seller to
further allocate the Purchase Price among the components of the Property.
3.    Earnest Money. Within thirty (30) days after the Effective Date, Purchaser
shall deliver to Escrow Agent (a) the sum of NINE HUNDRED THIRTY-FIVE THOUSAND
AND NO/100THS DOLLARS ($935,00.00) (such sum together with all interest earned
thereon being the “Forestar Petroleum Earnest Money”), and (b) the sum of NINE
HUNDRED THIRTY-FIVE THOUSAND AND NO/100THS DOLLARS ($935,000.00) (such sum
together with all interest


2



--------------------------------------------------------------------------------





earned thereon being the “Forestar (USA) Earnest Money” and, together with the
Forestar Petroleum Earnest Money, the “Earnest Money”). Escrow Agent agrees to
hold the Earnest Money in an interest-bearing account and disburse the Earnest
Money in accordance with the terms hereof. At the Closing, the Forestar
Petroleum Earnest Money shall be applied as a credit against the Forestar
Petroleum Purchase Price and the Forestar (USA) Earnest Money shall be applied
as a credit against the Forestar (USA) Purchase Price.
4.    Closing.
(a)    The execution and delivery of the documents and instruments for the
consummation of the purchase and sale pursuant hereto (the “Closing”) shall take
place on or before December 30, 2016, but the Parties shall use good faith
efforts to close by December 15, 2016 (the actual date of Closing being the
“Closing Date”), through the escrow services of Escrow Agent, or such earlier
date and time, or such other location, as may be mutually agreeable to the
Sellers and Purchaser.
(b)    At the Closing, Forestar Petroleum shall deliver the following items:
(i)    one limited warranty deed in the form of Exhibit B attached hereto with
respect to each county in Georgia in which the Timberlands are located (the
“Timberland Deeds”) executed by Forestar Petroleum, conveying the Timberlands to
Purchaser, subject only to the Permitted Encumbrances (as defined below), and
each containing a legal description of the applicable portion of the Timberlands
identical to the applicable portion of the legal description of the Timberlands
set forth in the applicable Title Commitments (as defined below);
(ii)    a counterpart of a general assignment and assumption agreement in the
form of Exhibit C attached hereto executed by Forestar Petroleum, by which
Forestar Petroleum shall assign its right, title, and interest in, and Purchaser
shall assume Forestar Petroleum’s continuing and future obligations under, the
Forestar Petroleum Contracts and the Development Rights (the “Forestar Petroleum
Assignment”);
(iii)    an executed affidavit from Forestar Petroleum as to its non-foreign
status;
(iv)    an affidavit of gain in the form required by O.C.G.A. §§48-7-128 and 129
and the regulations promulgated thereunder;
(v)    [Intentionally Omitted]
(vi)    [Intentionally Omitted]
(vii)    an executed counterpart of a closing statement in form mutually
agreeable to the Sellers and Purchaser in their reasonable discretion (the
“Closing Statement”);


3



--------------------------------------------------------------------------------





(viii)    a reliance letter in favor of Purchaser in a form reasonably
acceptable to Purchaser and executed by SLR International Corporation (“Sellers’
Environmental Consultant”) with respect to the Phase I Report (as defined
below);
(ix)    a notice of assignment of the Forestar Petroleum Contracts executed by
Forestar Petroleum; and
(x)    such other certificates, affidavits, evidence of authority and
instruments as may be reasonably necessary or desirable to consummate the
purchase and sale contemplated hereby and to enable Purchaser to obtain a title
insurance policy insuring title to the Real Property, subject to the Permitted
Encumbrances.
(c)    At the Closing, Forestar (USA) shall deliver the following items:
(i)    one limited warranty deed in the form of Exhibit E attached hereto with
respect to each county in Georgia in which the Timberlands are located (the
“Timber Rights Deeds”; the Timberland Deeds and the Timber Rights Deeds,
collectively, the “Deeds”) executed by Forestar (USA), conveying the Timber
Rights to Purchaser, subject only to the Permitted Encumbrances (as defined
below);
(ii)    [Intentionally Omitted]
(iii)    [Intentionally Omitted]
(iv)    an executed affidavit from Forestar (USA) as to its non-foreign status;
(v)    an affidavit sufficient under O.C.G.A. Section 48-7-128 to establish that
Forestar (USA) is not a “non-resident” of Georgia; 
(vi)    [Intentionally Omitted]
(vii)    [Intentionally Omitted]
(viii)    an executed counterpart of the Closing Statement;
(ix)    a notice of assignment of the Forestar (USA) Contracts executed by
Forestar (USA); and
(x)     such other certificates, affidavits, evidence of authority and
instruments as may be reasonably necessary or desirable to consummate the
purchase and sale contemplated hereby and to enable Purchaser to obtain a title
insurance policy insuring title to the Real Property, subject to the Permitted
Encumbrances.
(d)    At the Closing, Purchaser shall deliver the following items:


4



--------------------------------------------------------------------------------





(i)    the Purchase Price (provided that Purchaser shall instruct Escrow Agent
to withhold and deliver to the Georgia Department of Revenue any withholding
required by applicable law in accordance with affidavits delivered by Sellers at
Closing);
(ii)    an executed counterpart of the Forestar Petroleum Assignment;
(iii)    an executed counterpart of the Forestar (USA) Assignment;
(iv)    a counterpart of the Forestar (USA) Claim Assignment;
(v)    an executed counterpart of the Closing Statement; and
(vi)    such other certificates, affidavits, evidence of authority and
instruments as may be reasonably necessary or desirable to consummate the
purchase and sale contemplated hereby and to enable Purchaser to obtain a title
insurance policy insuring Purchaser’s title to the Real Property, subject to the
Permitted Encumbrances.
5.    Title.
(a)    Forestar Petroleum agrees to convey to Purchaser fee simple title to the
Timberlands by the Timberland Deeds, and Forestar (USA) agrees to convey to
Purchaser title to the Timber Rights by the Timber Rights Deeds, free and clear
of all liens, encumbrances, assessments, agreements, options and covenants,
except for the encumbrances set forth on Exhibit G attached hereto (the
“Permitted Encumbrances”).
(b)    Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Metropolitan Title Agency, Inc. (the “Title Company”) commitments
to insure Purchaser’s title to the Real Property upon the Closing, (each a
“Title Commitment” and, collectively, the “Title Commitments”), which Title
Commitments are more particularly identified on Schedule 7 attached hereto,
together with copies of those documents, instruments, surveys and plats in the
data room referenced in Section 8 below. Purchaser shall have until November 30,
2016 (the “Title Objection Period”) to deliver to Sellers written notice of any
objection to matters reflected in the Title Commitments that would render title
to the Real Property or a portion thereof unmarketable or which would materially
interfere with the use of the Real Property for commercial forestry purposes
(each, a “Title Objection” and collectively, the “Title Objections”). Purchaser
shall have the option to deliver a Title Objection with respect to parcels of
the Property that lack legal access; provided, however, that such Title
Objection shall not concern parcels that lack legal access as disclosed by
Sellers on Schedule 11 attached hereto. Purchaser shall also have the option to
object to all Title Failures affecting the Property. For the purposes of this
Agreement, the term “Title Failure” shall mean any portion of the Property
described in this Agreement, the Commitments or represented on the Sellers’
compartment maps that the Title Company will not insure because such portion of
the Property is not or will not be owned by Purchaser free and clear of any
monetary liens at the Closing (the “Title Failure Property”). Failure of
Purchaser to deliver Title Objections within the Title Objection Period shall be
deemed a waiver by Purchaser of its right to make such Title Objections.


5



--------------------------------------------------------------------------------





(c)    Upon receipt of the Title Objections, each of Forestar Petroleum and
Forestar (USA) may elect (but shall not be obligated) to cure or cause to be
cured any such Title Objection, and such Party shall notify Purchaser in writing
whether it elects to cure the same by the date that is ten (10) business days
after receipt of such Title Objections (“Sellers’ Response Period”). Failure of
Forestar Petroleum or Forestar (USA), as applicable, to respond in writing
within Sellers’ Response Period shall be deemed an election by such Party not to
cure such Title Objections. Any Title Objection, other than Title Failures,
shall be deemed to be cured if a Seller causes the Title Company to issue a
title insurance policy or marked-up binder at Closing to Purchaser for the
affected Real Property affirmatively insuring over, or not raising as an
exception to the title policy, such Title Objection. Notwithstanding the
foregoing, Forestar Petroleum and Forestar (USA) shall be obligated to cure, on
or before the Closing Date, all liens, mortgages or financing statements
encumbering the Timberlands or the Timber Rights, respectively, and securing a
monetary obligation which was created or suffered by Forestar Petroleum or
Forestar (USA), respectively, or any party claiming by, through or under such
Seller (other than liens for non-delinquent real estate taxes or assessments)
(each, a “Monetary Lien”).
(d)    If Forestar Petroleum or Forestar (USA), as applicable, does not elect to
cure such matter by written notice to Purchaser within Sellers’ Response Period,
then Purchaser must elect by delivering written notice to Sellers either (i) to
waive such Title Objection and proceed to the Closing, accepting title to those
portions of the Timberlands or Timber Rights, as applicable, that are subject to
such uncured Title Objection (which Title Objection shall become a Permitted
Encumbrance) without adjustment to the Purchase Price; or (ii) to identify those
portions of the Timberlands or Timber Rights (other than Title Failures) that
are subject to such uncured Title Objection (a “Title Objection Property”) in
which event the Purchase Price shall be reduced by the reduction in value of the
Title Objection Property due to such Title Objection, to the extent such value
exceeds two percent (2%) of the Purchase Price (the “Title Basket”), as
determined by reference to (A) the value of such Title Objection Property
encumbered by such Title Objection compared to its value if unencumbered by such
Title Objection and (B) the value table attached hereto as Schedule 8 (the
“Value Table”) (provided that any disputes regarding the value of any Title
Objection Property shall be resolved in accordance with Section 29); provided,
however, that in the event that Purchaser elects (y) Section 5(d)(i), then any
such Title Objection Property shall remain part of the Property for purposes of
the transaction contemplated by this Agreement and such Timberland or Timber
Rights shall be conveyed to Purchaser at Closing or (z) Section 5(d)(ii), then
Seller or Purchaser shall have the option to remove such Title Objection
Property from the Property for purposes of the transaction contemplated by this
Agreement and the Purchase Price shall be reduced by the value of such Title
Objection Property by reference to the Value Table (provided that any disputes
regarding the value of any such Title Objection Property shall be resolved in
accordance with Section 29); provided, however, that with respect to Section
5(d)(z) immediately above, that any such removed Title Objection Property shall
contain a minimum of thirty (30) acres and, to the extent necessary, Purchaser
and Forestar Petroleum shall enter into customary access easements for the
benefit of the appropriate parties. For the avoidance of doubt, any objections
arising from Title Failures shall not be subject to the Title Basket, shall not
count towards the Title Objection Property and shall be governed by Section
5(i). Failure of Purchaser to deliver to Sellers such written notice within five
(5) business days following Sellers’ affirmative response shall be deemed an
election of clause (i).


6



--------------------------------------------------------------------------------





(e)    In the event any title matter that would render title to the Real
Property or a portion thereof unmarketable or which would materially interfere
with the use of the Real Property for commercial forestry purposes first arises
or is first disclosed to Purchaser after the expiration of the Title Objection
Period, and such title matter was not reflected on the Title Commitments and is
not attributable in whole or in part to any action or inaction of Sellers or not
permitted by Sellers, then the following provisions will apply, provided, that
in no case shall the Closing Date be extended beyond December 30, 2016 in
connection with this Section 5(e):
(i)    Purchaser shall notify Sellers of such matter in writing within five (5)
business days after the earlier to occur of (A) Purchaser receiving written
notice of such matter and (B) Purchaser discovering such matter, and if Seller
is materially prejudiced by any delay in receiving such notice, failure by
Purchaser to deliver such notice within such time period shall be deemed a
waiver of any objection right with respect to such matter, which shall become a
Permitted Encumbrance.
(ii)    If such Title Objection is a Monetary Lien, or if such Title Objection
arose by reason of an act or omission of Forestar Petroleum or Forestar (USA) in
breach of such Party’s obligations under this Agreement, such breaching Party
shall be obligated to cure such Title Objection on or before the Closing Date.
(iii)    If such Title Objection is not described in Section 5(e)(ii), and
Forestar Petroleum or Forestar (USA), as applicable, does not elect to cure such
matter by written notice to Purchaser within Sellers’ Supplemental Response
Period (as hereinafter defined), then Purchaser must elect by delivering written
notice to Sellers either (A) to waive such Title Objection and proceed to the
Closing, accepting title to those portions of the Real Property that are subject
to such uncured Title Objection (which Title Objection shall become a Permitted
Encumbrance) without adjustment to the Purchase Price; or (B) to identify those
portions of the Timberlands or Timber Rights that are subject to such uncured
Title Objection, which excluded portion shall be a Title Objection Property, in
which event the Purchase Price shall be reduced by the value of the Title
Objection Property, to the extent such value exceeds two percent (2%) of the
Purchase Price, as determined by reference to (y) the value of such Title
Objection Property encumbered by such Title Objection compared to its value if
unencumbered by such Title Objection and (z) the Value Table (provided that any
disputes regarding the value of any Title Objection Property shall be resolved
in accordance with Section 29); provided, however, that in the event that
Purchaser elects (1) Section 5(e)(iii)(A), then any Title Objection Property
shall remain part of the Property for purposes of the transaction contemplated
by this Agreement and such Timberland or Timber Rights shall be conveyed to
Purchaser at Closing or (2) Section 5(e)(iii)(B), then Seller or Purchaser shall
have the option to remove such Title Objection Property from the Property for
purposes of the transaction contemplated by this Agreement and the Purchase
Price shall be reduced by the value of such Title Objection Property by
reference to the Value Table (provided that any disputes regarding the value of
any such Title Objection Property shall be resolved in accordance with Section
29); provided, however, that with respect to Section 5(e)(iii)(2) immediately
above, that any such removed Title Objection Property shall contain a minimum of
thirty (30) acres and, to the extent necessary, Purchaser and Forestar Petroleum
shall enter


7



--------------------------------------------------------------------------------





into customary access easements for the benefit of the appropriate parties.
Failure of Purchaser to deliver to Sellers such written notice within three (3)
business days following Purchaser’s receipt of Sellers’ written response shall
be deemed an election of clause (A).
(f)    In the event that any title matter that would render title to the Real
Property or a portion thereof unmarketable or which would materially interfere
with the use of the Real Property for commercial forestry purposes first arises
or is first disclosed to Purchaser after the expiration of the Title Objection
Period, and such title matter was not reflected on the Title Commitments and is
attributable in whole or in part to any action or inaction of Sellers or
permitted by Sellers, then the following provisions will apply, provided, that
in no case shall the Closing Date be extended beyond December 30, 2016 in
connection with this Section 5(f):
(i)    Purchaser shall notify Sellers of such matter in writing.
(ii)    If such Title Objection is a Monetary Lien, or if such Title Objection
arose by reason of an act or omission of Forestar Petroleum or Forestar (USA),
such Party shall be obligated to cure such Title Objection on or before the
Closing Date.
(iii)    If such Title Objection is not described in Section 5(f)(ii), and
Forestar Petroleum or Forestar (USA), as applicable, does not elect to cure such
matter by written notice to Purchaser within Sellers’ Supplemental Response
Period, then Purchaser must elect by delivering written notice to Sellers either
(A) to waive such Title Objection and proceed to the Closing, accepting title to
those portions of the Real Property that are subject to such uncured Title
Objection (which Title Objection shall become a Permitted Encumbrance) without
adjustment to the Purchase Price; or (B) to identify those portions of the
Timberlands or Timber Rights that are subject to such uncured Title Objection,
which excluded portion shall be a Title Objection Property, in which event
either (I) Purchaser shall have the option to remove such Title Objection
Property from the Property for purposes of the transaction contemplated by this
Agreement and the Purchase Price shall be reduced by the reduction in the value
of such Title Objection Property by reference to the Value Table (provided that
any disputes regarding the value of any such Title Objection Property shall be
resolved in accordance with Section 29) or (II) the Purchase Price shall be
reduced by the value of the Title Objection Property as determined by reference
to (y) the value of such Title Objection Property encumbered by such Title
Objection compared to its value if unencumbered by such Title Objection and (z)
the Value Table (provided that any disputes regarding the value of any Title
Objection Property shall be resolved in accordance with Section 29), in which
event any Title Objection Property shall remain part of the Property for
purposes of the transaction contemplated by this Agreement and such Timberland
or Timber Rights shall be conveyed to Purchaser at Closing. In the event of
Section 5(f)(iii)(I) immediately above, any such removed Title Objection
Property shall contain a minimum of thirty (30) acres and, to the extent
necessary, Purchaser and Forestar Petroleum shall enter into customary access
easements for the benefit of the appropriate parties. Failure of Purchaser to
deliver to Sellers such written notice within three (3) business days following
Purchaser’s receipt of Sellers’ written response shall be deemed an election of
clause (A).


8



--------------------------------------------------------------------------------





(iv)    As used in Section 5(e)(iii) and Section 5(f)(iii), “Seller’s
Supplemental Response Period” shall mean the three (3) business day period
following Sellers’ receipt of Purchaser’s notice under Section 5(e)(i) or
Section 5(f)(i), as applicable.
(g)    So long as this Agreement remains in force, neither Forestar Petroleum
nor Forestar (USA) shall, without the prior written consent of Purchaser, (i)
lease, encumber or convey all or part of the Property or any interest therein,
or (ii) enter into any agreement granting to any person any right with respect
to the Property or any portion thereof; provided, however, Forestar Petroleum
shall have the right, in the ordinary course of business, to (x) renew the
Forestar Petroleum Contracts, (y) enter into new recreational leases
substantially in the form of the existing recreational leases included in the
Forestar Petroleum Contracts, and (z) enter into new, customary temporary access
agreements, provided that any such renewal or new recreational lease or
temporary access agreements (A) shall be for a term of not more than twelve (12)
months, and (B) shall be terminable by the lessor thereunder upon no more than
sixty (60) days’ prior notice.
(h)    The Parties acknowledge that (i) the Property has not been surveyed and
(ii) the estimated acreage of the Property is 20,142.99 acres based on GIS data
provided by Sellers. To the extent that Purchaser determines, prior to December
9, 2016, that material discrepancies exist between the legal description of the
Timberlands and Sellers’ GIS data (taking into account the rural nature of the
Timberlands and unsurveyed legal descriptions customary for such parcels), then
Purchaser shall have the right to deliver notice of a Title Failure with respect
to the acreage discrepancy in accordance with Section 5(b), as modified by this
Section 5(h). In connection with Sellers’ response to such Title Failures,
Purchaser and Seller agree to negotiate in good faith to determine the
materiality and accuracy of each such Title Failure, whether and how the
applicable legal description may be corrected, and the net effect of all such
Title Failures (utilizing the acreage per tract contained in diligence materials
provided by the Sellers to Purchaser, taking into consideration any tracts that
are reasonably determined to be less than the acreage set forth in such
materials as well as any tracts whose acreage is reasonably determined to be in
excess of the acreage set forth in such materials).
(i)    Purchaser may object to any Title Failures no later than November 30,
2016. Title Failure objections shall not be subject to the Title Basket, but
rather the Purchase Price will be reduced by the value of the Title Failure
Property as determined by reference to the Value Table, provided that any
disputes regarding the value of any Title Failure Property shall be resolved in
accordance with the dispute resolution process of Section 29. The Title Failure
Property shall be excluded from the transaction and shall not be conveyed to
Purchaser at Closing; provided, however, that (A) Sellers also shall have the
right to exclude portions of the Property adjacent to the Title Failure Property
from the transaction contemplated by this Agreement, if necessary, to achieve a
thirty (30) acre minimum if Sellers have colorable title to such Title Failure
Property or a sufficient period of time has passed that would allow Sellers to
establish an adverse possession claim with respect to such Title Failure
Property, and (B) Forestar Petroleum and Purchaser shall enter into customary
access easements, for the benefit of the appropriate parties.
6.    Inspection; Timber Inventory Verification and Post Closing Adjustment.


9



--------------------------------------------------------------------------------





(a)    Purchaser and its agents, representatives, employees, engineers and
contractors shall have the right during the term of this Agreement to enter upon
the Real Property to inspect, examine, survey and make timber cruises and other
tests or surveys which it may deem necessary or advisable and to verify the
accuracy of all data and information, if any, provided by any Seller to
Purchaser in connection with the Real Property; provided, however, that
Purchaser shall obtain the written consent of the applicable Seller prior to
conducting any core sampling, test borings or other invasive testing. Purchaser
and the contractors, representatives and agents of Purchaser who enter upon the
Real Property shall maintain commercial general liability insurance, naming each
Seller as an additional insured, in an amount not less than One Million and
00/100 Dollars ($1,000,000.00) per occurrence and Two Million and 00/100 Dollars
($2,000,000.00) in the aggregate for personal injury and/or property damage and
products/completed operations coverage. Purchaser shall forward to Sellers a
certificate of insurance (a “Certificate”) for such policy, together with
evidence of Purchaser’s worker’s compensation coverage and automobile liability
insurance prior to any entry upon the Real Property, but in no event later than
one (1) business days prior to any physical entry onto the Property, which
Certificate shall name Sellers as an “additional insured” on such commercial
general liability policy. Such commercial general liability coverage maintained
by Purchaser shall be primary and non-contributory to any insurance carried by a
Seller. Purchaser hereby agrees to indemnify and hold Forestar Petroleum and
Forestar (USA) harmless for any and all cost and expense resulting from claims
or damages caused by said inspections, examinations and tests. The foregoing
indemnification shall survive any termination, cancellation or expiration of
this Agreement or the Closing.
(b)    Notwithstanding the inspection rights provided in Section 6(a), Purchaser
expressly acknowledges and agrees that Purchaser will have the opportunity,
prior to 11:59 p.m. on December 9, 2016 (the “Physical Inspection Deadline”), to
fully and carefully investigate and inspect the physical, structural and
environmental condition of the Real Property and the volume of timber located
thereon and to review and analyze documents and records related to the Property,
all laws, statutes, rules, regulations, ordinances and orders affecting the
Property, and all other materials and information affecting or in any manner
relating to the Property and the ownership, use, occupancy, management,
operation and maintenance thereof, and that certain Phase I Environmental Site
Assessment Report dated September 2016 (SLR Project No. 110.01667.00001)
prepared by Sellers’ Environmental Consultant with respect to the Property (the
“Phase I Report”).
(c)    In the event that Purchaser’s environmental consultant, Geo-Source, Inc.
(“Purchaser’s Environmental Consultant”), discovers that there are recognized
environmental conditions under ASTM Practice E 2247-08 standards (“RECs”)
affecting a portion of the Property (the “Environmental Property”), Purchaser
shall deliver written notice to Sellers of such findings with supporting
evidence prepared by Purchaser’s Environmental Consultant, including, but not
limited to, applicable supplemental reports, by the Physical Inspection Deadline
(the “Environmental Notice”) and failure to deliver the Environmental Notice
shall be deemed a waiver of Purchaser’s right to deliver the Environmental
Notice. Within ten (10) days following Sellers’ receipt of the Environmental
Notice from Purchaser, Sellers shall deliver to Purchaser written notice
indicating whether Sellers (i) disagree with such findings and whether Sellers
desire, at Sellers’ option, to conduct testing on the Environmental Property to
establish that there are no RECs on the Environmental Property or (ii) agrees
with such findings and intends to cure such RECs before


10



--------------------------------------------------------------------------------





Closing. In the event of subsection (i) immediately above, within five (5)
business days following the delivery of Sellers’ written notice, Sellers and
Purchaser shall cause Sellers’ Environmental Consultant and Purchaser’s
Environmental Consultant to discuss, in good faith, each consultant’s findings
to reach a final determination as to whether any RECs exist on the Environmental
Property. If Purchaser’s Environmental Consultant and Seller’s Environmental
Consultant are unable to agree whether any RECs exist on the Environmental
Property within such five (5) business day period, Purchaser’s Environmental
Consultant and Seller’s Environmental Consultant will in turn select a third
environmental consultant within five (5) days to make a final determination
regarding the existence of any RECs on the Environmental Property. The third
environmental consultant shall reach a final, binding decision within fifteen
(15) days following the selection of the third environmental consultant;
provided, however, that if the Closing Date is extended to resolve a dispute in
accordance with this Section 6(b), in no event shall Closing occur after
December 30, 2016. If the third environmental consultant has not given its final
determination by the Closing Date, then Purchaser shall deposit with the Escrow
Agent an amount equal to the portion of the Purchase Price due with respect to
the Environmental Property as determined by reference to the Value Table and the
Environmental Property shall be removed from the Property for purposes of the
Closing on the remaining portion of the Property by the Closing Date. Within
fifteen (15) days after the final determination by the third environmental
consultant, any Environmental Property determined by the third environmental
consultant to be unaffected by RECs shall be conveyed to Purchaser and the
Purchase Price due with respect to such Environmental Property shall be
delivered to Sellers. Any Environmental Property determined by the third
environmental consultant to contain RECs shall not be conveyed to Purchaser and
the portion of the Purchase Price escrowed with respect to such Environmental
Property shall be returned to Purchaser within two (2) business day after
Purchaser notifies the Escrow Agent of such final determination. Purchaser will
bear the cost of Purchaser’s Environmental Consultant and one-half (1/2) of the
cost of the third environmental consultant, and Sellers will bear the cost of
Seller’s Environmental Consultant and one-half (1/2) of the cost of the third
environmental consultant.
(d)    Except with respect to a breach of any of Sellers’ representations and
warranties set forth in this Agreement, Purchaser, on behalf of itself and all
of its officers, directors, shareholders, employees, partners, members,
subsidiaries and other affiliated or related entities, representatives,
consultants and agents, and Purchaser’s and each of the foregoing parties’
successors and assigns (collectively, the “Purchaser Parties”) hereby expressly
waives, relinquishes and releases any and all rights, remedies and claims any of
the Purchaser Parties may now or hereafter have, against each Seller, and all
the Sellers’ respective officers, directors, shareholders, employees, partners,
members, subsidiaries and other affiliated or related entities, representatives,
consultants and agents, and the Sellers and each of the foregoing parties’
successors and assigns, whether known or unknown, arising from or related to (x)
the physical condition, quality, quantity and state of repair of the Property
and the prior management and operation thereof; (y) the Property’s failure to
comply with any federal, state or local laws, regulations, ordinances or orders,
including, without limitation, those relating to health, safety, zoning, and the
environment; or (z) any past, present or future presence, alleged presence,
release or alleged release of any Hazardous Substance (as hereinafter defined)
in, on, under or about, or otherwise migrating to, from, across or under, the
Property; provided, however, such waiver and release shall not apply to a breach
of any representation, warranty or covenant made by Seller under this Agreement
or any of the closing documents delivered


11



--------------------------------------------------------------------------------





at Closing that expressly survives the closing under, or termination of, this
Agreement. “Hazardous Substance” means any chemical, compound, constituent,
material, waste, contaminant (including petroleum, crude oil or any fraction
thereof) or other substance, defined as hazardous or toxic, or otherwise
regulated by any of the following laws and regulations promulgated thereunder as
amended from time to time prior to the Effective Date: (1) the Comprehensive
Environmental Response, Compensation and Liability Act (as amended by the
Superfund Amendments and Reauthorization Act), 42 U.S.C. § 9601 et seq.; (2) the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; (3)
the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.; (4) the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; (5) the Clean Water Act,
33 U.S.C. § 1251 et seq.; (6) the Clean Air Act, 42 U.S.C. § 1857 et seq.; and
(7) all laws of the states in which the Real Property is located that are based
on, or substantially similar to, the federal statutes listed in clauses (1)
through (6) of this sentence. The foregoing release shall survive any
termination, cancellation or expiration of this Agreement or the Closing.
(e)    Forestar (USA) and Purchaser acknowledge that Purchaser has engaged
American Forest Management an independent third party consultant hired by
Purchaser and reasonably acceptable to Forestar (USA) (a “Cruise Consultant”) to
perform a timber cruise of the Property (a “Timber Cruise”) and determine the
Verified Value (as hereinafter defined) with volumes to be determined as of the
Effective Date (the “Timber Cruise Determinations”) and that such Timber Cruise
Determinations may not be complete prior to Closing. The Timber Cruise
Determinations shall be completed no later than April 1, 2017 (the
“Determinations Deadline”). Neither Purchaser nor Sellers shall undertake any
harvesting activities on the Property until the expiration of the Determinations
Deadline. If Purchaser fails to have the Timber Cruise Determinations completed
by the Determinations Deadline, then this subsection (c) shall become null and
void. As used herein, “Verified Value” shall mean the value of the Merchantable
Timber located on the Timberlands based on the volume by species and product of
the Merchantable Timber on the Property based on the Value Table. Purchaser
shall deliver to Forestar (USA) the final Timber Cruise Determinations or any
incomplete Timber Cruise Determinations no later than two (2) business days
after receipt with respect to the final Timber Cruise Determinations or the
Determinations Deadline with respect to any incomplete Timber Cruise
Determinations. If Purchaser determines, prior to the completion of the Timber
Cruise, that the Timber Cruise Determinations will be satisfactory to Purchaser,
then Purchaser shall have the option to waive the right to adjust the Forestar
(USA) Purchase Price pursuant to this Section 6(c) by delivering written notice
to Sellers of its satisfaction with the Timber Cruise accompanied by the
incomplete Timber Cruise Determinations. Within five (5) business days following
the receipt of the Timber Cruise Determinations (the “Review Deadline”),
Forestar (USA) and Purchaser shall review the Timber Cruise Determinations and
notify the other party, in writing, whether it agrees or disagrees with the
Timber Cruise Determinations. In the event that Forestar (USA) disagrees with
the Timber Cruise Determinations, then (x) Forestar (USA) shall have the option
to conduct its own audit timber cruise (the “Audit Cruise”) of the Property
within thirty (30) days following Forestar (USA)’s receipt of the Timber Cruise
Determinations (the “Initial Audit Period”) and Purchaser shall grant Forestar
(USA) access to the Property to conduct such timber cruise in the event that
such cruise must occur after Closing, (y) Purchaser shall not commence any
harvesting activities until the disagreement is resolved, and (z) such
disagreement shall be resolved in accordance with Section 29, taking into
account the timber cruise completed by Forestar (USA), if at all. If Forestar
(USA), after exercising commercially reasonable efforts, has not


12



--------------------------------------------------------------------------------





completed the Audit Cruise prior to the expiration of the Initial Audit Period,
then Forestar (USA) shall have the option, by delivery of written notice to
Purchaser prior to the expiration of the Initial Audit Period, to receive an
additional thirty (30) days to complete the Audit Cruise (such additional thirty
(30) day period being the “Final Audit Period”), commencing on the day
immediately following the expiration of the Initial Audit Period; provided,
however, that both of the following provisions shall apply: (1) the Audit Cruise
during the Final Audit Period shall be limited to the compartments of the
Property for which Forestar (USA) has not completed its Audit Cruise (the
“Review Property”) and (2) from and after the day immediately following the
expiration of the Initial Audit Period, Purchaser shall have the option to
conduct harvesting activities on all Property except the Review Property. If
Forestar (USA) fails to complete the Audit Cruise or otherwise does not deliver
any objections to the Timber Cruise Determinations prior to the expiration of
the Final Audit Period, Forestar (USA) shall be deemed to have waived such right
and to have accepted the Timber Cruise Determinations. If, however, Forestar
(USA) and Purchaser agree with the Timber Cruise Determinations, then within two
(2) business days following the Review Deadline, Forestar (USA) and Purchaser
shall adjust the Forestar (USA) Purchase Price after the Closing in accordance
with the following provisions. If the Verified Value of the Merchantable Timber,
as finally determined by the parties, is less than FOURTEEN MILLION FOUR HUNDRED
THIRTY-THREE THOUSAND EIGHT HUNDRED EIGHTEEN AND 00/100THS DOLLARS
($14,433,818.00) (the “Target Threshold”) and (A) such determination is
completed at or prior to Closing, the Forestar (USA) Purchase Price shall be
reduced at Closing by the amount of the deficiency below the Target Threshold
(the “Timber Inventory Credit”) or (B) such determination is made after Closing,
within two (2) business days after such determination, Forestar (USA) shall pay
the Timber Inventory Credit in cash by wire transfer of immediately available
funds to the bank account or accounts designated by Purchaser. The terms of this
Section 6(e) shall survive Closing.
7.    Intentionally Deleted.
8.    Deliveries; No Contact. Sellers have delivered to Purchaser and Purchaser
is in receipt of, (i) Sellers’ current compartment maps for each tract within
the Real Property, (ii) copies of the Contracts, and (iii) copies of other items
related to the ownership, development and management of the Property and posted
to the “Forestar Timberlands” data room managed by LandVest, Inc. and available
at www.dataroom.ansarada.com (Ansarada). Prior to the Closing, Purchaser shall
not contact or communicate with any counterparty to any Contract without the
prior written consent of the applicable Seller. Purchaser acknowledges that all
information with respect to the Property delivered by either Seller to Purchaser
under this Agreement is for informational purposes only and, except as expressly
set forth to the contrary in this Agreement, is given without representation or
warranty of any kind. If this Agreement is terminated or if Closing does not
occur, Purchaser shall promptly return to Forestar Petroleum and Forestar (USA)
all information delivered to Purchaser pursuant to this Agreement, provided
that, to the extent such information is in electronic format, Purchaser shall
delete or destroy all such information and promptly deliver to Sellers written
certification of such destruction; provided, however, Purchaser shall be
entitled to retain copies if required by any applicable law or regulation, but
shall keep confidential any non-public information that either Seller has
identified as confidential. The provisions of this Section 8 shall survive any
termination, cancellation or expiration of this Agreement or the Closing.


13



--------------------------------------------------------------------------------





9.    Condition of Property; Damage; Condemnation.
(a)    Each Seller agrees that at the Closing, the Forestar Petroleum Property
and the Forestar (USA) Property, as applicable, shall be in substantially the
same condition as exists on the Effective Date, subject to Sellers’ operation on
the Property in accordance with usual and customary timberland operations (but
specifically excluding the harvesting of timber from the Property, Seller hereby
agreeing not to conduct any harvesting activities on the Property so long as
this Agreement is in effect), natural wear and tear, the Permitted Encumbrances,
condemnation, and casualties beyond Sellers’ control. Subject to the provisions
of this Section 9, all risk of loss to the Property or any part thereof prior to
the Closing shall be borne by the applicable Seller.
(b)    If at any time prior to the Closing, the Property or any material part
thereof (including, but not limited to, any timber thereon) is destroyed or
damaged by fire or other casualty (the “Damaged Property”), Sellers shall
deliver to Purchaser prompt written notice of such damage along with the amount
of such damage (calculated as the value of the destroyed or damaged Property
less the salvage value of such destroyed or damaged Property) (the “Casualty
Damage Value”). If Purchaser, by delivering written notice to Sellers within ten
(10) days following Sellers’ delivery of written notice of the damage, disputes
the Casualty Damage Value reported by Sellers, Purchaser and Sellers shall
attempt in good faith to resolve such dispute and agree upon the Casualty Damage
Value. If Purchaser and Sellers are unable to agree as to the Casualty Damage
Value on or before ten (10) days after Purchaser delivers to Sellers written
notice of its dispute, then such dispute shall be resolved in accordance with
Section 29. The Closing Date shall be extended to the extent necessary, but in
no event beyond December 30, 2016, to allow for the completion of all procedures
set forth in this Section 9(b), including the resolution of any such dispute.
Notwithstanding such casualty, if the Casualty Damage Value exceeds SEVEN
HUNDRED FORTY-TWO THOUSAND AND NO/100THS DOLLARS ($742,000.00) (the “Casualty
Threshold”), the Purchase Price shall be reduced by the Casualty Damage Value.
Notwithstanding the immediately preceding sentence, Seller or Purchaser shall
have the option to remove the Damaged Property from the Property and the
transaction contemplated by this Agreement if the Casualty Damage Value exceeds
the Casualty Threshold; provided, however, that with respect to the immediately
preceding clause, any such removed Damaged Property shall contain a minimum of
thirty (30) acres and, to the extent necessary, Purchaser and Forestar Petroleum
shall enter into customary access easements for the benefit of the appropriate
parties. If Seller elects to remove the Damaged Property from the Property and
the transaction contemplated by this Agreement, the Forestar (USA) Purchase
Price shall be reduced by the value of the Damaged Property as determined by
reference to the Value Table based on condition of Damaged Property immediately
before the Closing, provided that any disputes regarding the value of any
Damaged Property shall be resolved in accordance with the dispute resolution
process of Section 29. The terms of this subsection (b) shall survive closing.
(c)    If at any time prior to the Closing, any action or proceeding is filed or
threatened under which any portion of the Property may be taken pursuant to any
law, ordinance or regulation by condemnation or the right of eminent domain,
Sellers shall deliver to Purchaser prompt written notice thereof. In such event,
Purchaser and Sellers shall be required to consummate the transactions
contemplated by this Agreement, and Purchaser shall receive a credit against the
Purchase Price in the amount of all proceeds of any awards payable with respect
to the Property,


14



--------------------------------------------------------------------------------





or, if such amount is not known at the time of the Closing, the Purchase Price
shall not be reduced and Sellers shall assign to Purchaser at the Closing all of
Sellers’ right to such proceeds from such action or proceeding. Notwithstanding
the foregoing, in the event that more than fifteen percent (15%) of the gross
acres of the Property are subject to an actual or written threat of condemnation
or eminent domain at any time before Closing, Purchaser shall have the right to
terminate this Agreement by providing written notice to Seller within five (5)
days after Purchaser’s receipt of Seller’s notice, whereupon Escrow Agent will
return the Earnest Money to Purchaser, and the Parties will have no further
rights or obligations hereunder (except as otherwise expressly provided herein).
Failure of Purchaser to provide written notice as provided herein shall be
deemed an election by Purchaser to waive its right to terminate the Agreement.
10.    Warranties, Representations, and Disclaimers.
(a)    Forestar (USA) hereby warrants and represents to Purchaser, as of the
Effective Date and as of the Closing Date, that:
(i)    Forestar (USA) is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, is qualified to do
business in the State of Georgia and has all requisite corporate power and
authority to: (A) own, lease and operate the Forestar (USA) Property and to
carry on its business as now being conducted; (B) execute this Agreement and all
other agreements, instruments and documents to be executed by it in connection
with the consummation of the transactions contemplated by this Agreement; and
(C) perform its obligations and consummate the transactions contemplated hereby.
(ii)    The execution, delivery and performance of this Agreement and the
consummation of transactions contemplated hereby by Forestar (USA) have been
duly and validly authorized by all necessary corporate action, and no other
corporate proceedings on the part of Forestar (USA) are necessary for it to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Forestar
(USA) and, assuming due authorization, execution and delivery by Forestar
Petroleum and Purchaser, is a legal, valid and binding obligation of Forestar
(USA), enforceable against Forestar (USA) in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
(iii)    The execution, delivery or performance of this Agreement by Forestar
(USA) will not result in a breach or violation of, or default under, (A) the
terms, conditions or provisions of Forestar (USA)’s certificate of
incorporation, bylaws or any standing resolution of its board of directors; (B)
any Forestar (USA) Contract; (C) any law applicable to Forestar (USA) or any
portion of the Forestar (USA) Property; or (D) any permit, license, order,
judgment or decree of any governmental authority by which Forestar (USA) or the
Forestar (USA) Property is or may be bound, excluding from the foregoing clauses
(B), (C) and (D) such breaches, violations or defaults that would not,
individually or in the aggregate, have a material adverse effect on the Forestar
(USA) Property or on Forestar (USA)’s ability to perform its obligations under
this Agreement.


15



--------------------------------------------------------------------------------





(iv)    There are no approvals, consents or registration requirements with
respect to any governmental authority that are or will be necessary for the
valid execution and delivery by Forestar (USA) of this Agreement, or the
consummation of the transactions contemplated hereby and thereby, other than
those which (A) have been obtained, or (B) are of a routine nature and not
customarily obtained or made prior to execution of purchase and sale agreements
in transactions similar in nature and size to those contemplated hereby and
where the failure to obtain the same would not, individually or in the
aggregate, have a material adverse effect on the Forestar (USA) Property or on
Forestar (USA)’s ability to perform its obligations under this Agreement.
(v)    Except as set forth on Schedule 9 (the “Forestar (USA) Claim”), there is
no pending or, to Forestar (USA)’s knowledge, threatened action or proceeding
(including, but not limited to, any condemnation or eminent domain action or
proceeding) before any court, governmental agency or arbitrator which may affect
Forestar (USA)’s ability to perform this Agreement or which may affect title to
the Forestar (USA) Property. For purposes of this Section 10(a)(v), “Forestar
(USA)’s knowledge” shall mean the actual knowledge, without any duty on the part
of such individuals to investigate or inquire into any particular matter, of
either of (A) Michael Quinley, and (B) Kenneth B. Gibson, Jr.
(vi)    Schedule 5 contains a complete list, and Forestar (USA) will make
available to Purchaser true and complete copies, of the Forestar (USA) Contracts
in effect as of the Effective Date and each amendment, supplement, and
modification in respect of any of the foregoing. To Forestar (USA)’s Knowledge
each of the Forestar (USA) Contracts (1) are in full force and effect, and (2)
have no defaults or events that with the passage of time or giving of notice, or
both, could become a default thereunder. Forestar (USA) is not a party to, and
the Timber Rights are not subject to, any contract or agreement of any kind
whatsoever, written or oral, formal or informal, with respect to the Timber
Rights that would be binding upon the Timber Rights or Purchaser after Closing,
other than the Permitted Exceptions and the Forestar (USA) Contracts.
(vii)    To Forestar (USA)’s Knowledge, Forestar (USA)’s use of the Timber
Rights is in material compliance with all statutes, ordinances, rules,
regulations, orders and requirements of all federal and local authorities and
any other governmental entity having jurisdiction over the Timber Rights.
Forestar (USA) has not received any written notice from any governmental entity
having jurisdiction over the Forestar (USA) Property of any violation of any
statutes, ordinances, rules, regulations, orders or requirements applicable to
the Forestar (USA) Property, which violation is continuing as of the Effective
Date.
(viii)    Except as set forth in the Phase I Report, Forestar (USA) has not
received notice from any public authority or from any other source and has no
actual knowledge that (A) any portion of the land underlying the Timber Rights
has been used as a land fill or as a dump to receive garbage, refuse, or waste,
whether or not hazardous, or (B) any Hazardous Substance has been disposed of or
released in, on or about any portion of the land underlying the Timber Rights in
violation of applicable law.


16



--------------------------------------------------------------------------------





(ix)    None of the Timber Rights is subject to any rollback, greenbelt or
change of use taxes or other increased taxes resulting from any change in the
use of the Timber Rights prior to the Closing that has not been paid.
(x)    Between the Effective Date and the Closing Date, Forestar (USA) shall (i)
operate and maintain the Timber Rights in substantially the same condition as
existed on the Effective Date, (ii) not remove nor permit the removal of any
timber, harvestable crop, improvements, or other items from the Timberlands,
(iii) not lease, encumber or convey any of the Timber Rights without the prior
written consent of Purchaser, which consent may be withheld in Purchaser’s sole
discretion (subject to Section 5(g)); and (iv) maintain the current tax status
of the Timber Rights.
(xi)    To Forestar (USA)’s knowledge, except as described in Schedule 11
attached hereto, Forestar (USA) has legal access to all of the Timber Rights.
(xii)    Forestar (USA) has no rights to the timber growing, standing or lying
on the Timberlands other than those reserved in the deeds described on Schedule
4, and Forestar (USA) has not conveyed any such timber rights to any third party
since the reservation of the timber in the deeds described on Schedule 4.
(b)    Forestar Petroleum hereby warrants and represents to Purchaser, as of the
Effective Date and as of the Closing Date, that:
(i)    Forestar Petroleum is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, is qualified to do
business in the State of Georgia and has all requisite corporate power and
authority to: (A) own, lease and operate the Forestar Petroleum Property and to
carry on its business as now being conducted; (B) execute this Agreement and all
other agreements, instruments and documents to be executed by it in connection
with the consummation of the transactions contemplated by this Agreement; and
(C) perform its obligations and consummate the transactions contemplated hereby.
(ii)    The execution, delivery and performance of this Agreement and the
consummation of transactions contemplated hereby by Forestar Petroleum have been
duly and validly authorized by all necessary corporate action, and no other
corporate proceedings on the part of Forestar Petroleum are necessary for it to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Forestar
Petroleum and, assuming due authorization, execution and delivery by Forestar
(USA) and Purchaser, is a legal, valid and binding obligation of Forestar
Petroleum, enforceable against Forestar Petroleum in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
(iii)    The execution, delivery or performance of this Agreement by Forestar
Petroleum will not result in a breach or violation of, or default under, (A) the
terms, conditions


17



--------------------------------------------------------------------------------





or provisions of Forestar Petroleum’s certificate of incorporation, bylaws or
any standing resolution of its board of directors; (B) any Forestar Petroleum
Contract; (C) any law applicable to Forestar Petroleum or any portion of the
Forestar Petroleum Property; or (D) any permit, license, order, judgment or
decree of any governmental authority by which Forestar Petroleum or the Forestar
Petroleum Property is or may be bound, excluding from the foregoing clauses (B),
(C) and (D) such breaches, violations or defaults that would not be reasonably
likely, individually or in the aggregate, to have a material adverse effect on
the Forestar Petroleum Property or on Forestar Petroleum’s ability to perform
its obligations under this Agreement.
(iv)    There are no approvals, consents or registration requirements with
respect to any governmental authority that are or will be necessary for the
valid execution and delivery by Forestar Petroleum of this Agreement, or the
consummation of the transactions contemplated hereby and thereby, other than
those which (A) have been obtained, or (B) are of a routine nature and not
customarily obtained or made prior to execution of purchase and sale agreements
in transactions similar in nature and size to those contemplated hereby and
where the failure to obtain the same would not, individually or in the
aggregate, have a material adverse effect on the Forestar Petroleum Property or
on Forestar Petroleum’s ability to perform its obligations under this Agreement.
(v)    Except as set forth on Schedule 10 (the “Forestar Petroleum Litigation”),
there is no pending or, to Forestar Petroleum’s knowledge, threatened action or
proceeding (including, but not limited to, any condemnation or eminent domain
action or proceeding) before any court, governmental agency or arbitrator which
may materially adversely affect Forestar Petroleum’s ability to perform this
Agreement or which may materially adversely affect title to the Forestar
Petroleum Property. For purposes of this Section 10(b)(v), “Forestar Petroleum’s
knowledge” shall mean the actual knowledge, without any duty on the part of such
individuals to investigate or inquire into any particular matter, of either of
(A) Michael Quinley, and (B) Kenneth B. Gibson, Jr.
(vi)    Schedule 2 contains a list, and Forestar Petroleum has made available to
Purchaser copies, of the Forestar Petroleum Contracts in effect as of the
Effective Date and each material amendment, supplement, and modification in
respect of any of the foregoing. To Forestar Petroleum’s Knowledge each of the
Forestar Petroleum Contracts set forth on Schedule 3 (1) are in full force and
effect, (2) have no defaults or events that with the passage of time or giving
of notice, or both, could become a default thereunder, and (3) with respect to
the hunting licenses listed as Forestar Petroleum Contracts only, all such
hunting licenses are on the form of one of two of the recreational use agreement
forms, copies of which Forestar Petroleum has previously provided to Purchaser.
Forestar Petroleum is not a party to, and the Timberlands are not subject to,
any contract or agreement of any kind whatsoever, written or oral, formal or
informal, with respect to the Timberlands that would be binding upon the
Timberlands or Purchaser after Closing, other than the Permitted Exceptions, the
Forestar Petroleum Contracts, and the Development Rights.


18



--------------------------------------------------------------------------------





(vii)    To Forestar Petroleum’s Knowledge, Forestar Petroleum’s use of the
Timberlands is in material compliance with all statutes, ordinances, rules,
regulations, orders and requirements of all federal and local authorities and
any other governmental entity having jurisdiction over the Timberlands. Forestar
Petroleum has not received any written notice from any governmental entity
having jurisdiction over the Forestar Petroleum Property of any violation of any
statutes, ordinances, rules, regulations, orders or requirements applicable to
the Forestar Petroleum Property, which violation is continuing as of the
Effective Date.
(viii)    Except as set forth in the Phase I Report, Forestar Petroleum has not
received notice from any public authority or from any other source and has no
actual knowledge that (A) any portion of the Timberlands has been used as a land
fill or as a dump to receive garbage, refuse, or waste, whether or not
hazardous, or (B) any Hazardous Substance has been disposed of or released in,
on or about any portion of the land underlying the Timber Rights in violation of
applicable law.
(ix)    None of the Timberlands is subject to any rollback, greenbelt or change
of use taxes or other increased taxes resulting from any change in the use of
the Timberlands prior to the Closing that has not been paid.
(x)    Between the Effective Date and the Closing Date, Forestar Petroleum shall
(i) operate and maintain the Timberlands in substantially the same condition as
existed on the Effective Date, (ii) not remove nor permit the removal of any
timber, harvestable crop, improvements, or other items from the Timberlands,
(iii) not lease, encumber or convey any of the Timberlands without the prior
written consent of Purchaser, which consent may be withheld in Purchaser’s sole
discretion (subject to Section 5(g)); and (iv) maintain the current tax status
of the Timberlands. The terms of this subsection (x) shall not apply to any
agreements entered into by Forestar Petroleum in accordance with the terms of
Section 5(g).
(xi)    To Forestar Petroleum’s knowledge, except as described in Schedule 11
attached hereto, Forestar Petroleum has legal access to all of the Timberlands.
(xii)    Forestar Petroleum has no rights to the timber growing, standing or
lying on the Timberlands other than the reversionary rights set forth in the
deeds described on Schedule 4.
(c)    Purchaser hereby warrants and represents to each Seller, as of the
Effective Date and as of the Closing Date, that:
(i)    Purchaser is an investment fund organized under the laws of the Grand
Duchy of Luxembourg as a société en commandite par actions (SCA).
(ii)    This Agreement has been duly and validly executed and delivered by
Purchaser and, assuming due authorization, execution and delivery by Sellers, is
a legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with


19



--------------------------------------------------------------------------------





its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
(iii)    The execution, delivery, and performance by Purchaser of this Agreement
have been duly and validly authorized and will not result in a breach or
violation of, or default under, the terms, conditions or provisions of its
organizational documents.
(iv)    There are no approvals, consents or registration requirements with
respect to any governmental authority that are or will be necessary for the
valid execution and delivery by Purchaser of this Agreement, or the consummation
of the transactions contemplated hereby and thereby, other than those which
(A) have been obtained, or (B) are of a routine nature and not customarily
obtained or made prior to execution of purchase and sale agreements in
transactions similar in nature and size to those contemplated hereby and where
the failure to obtain the same would not, individually or in the aggregate, have
a material adverse effect on Purchaser’s ability to perform its obligations
under this Agreement.
(v)    There is no pending or, to Purchaser’s knowledge, threatened action or
proceeding before any court, governmental agency or arbitrator which may
materially adversely affect Purchaser’s ability to perform this Agreement.
(vi)    Purchaser has the financial capacity, or has sufficient binding
subscriptions from its investors, to pay the Purchase Price at Closing and all
expenses and fees incurred by Purchaser pursuant to or in connection with the
transactions contemplated by this Agreement.
(vii)    The Confidentiality and Non-Disclosure Agreement, Land Entry Permit,
and Release entered into between Forestar (USA) and Timberland Investment
Resources LLC (“TIR”) dated May 6, 2016 (the “Confidentiality Agreement”), is in
full force and effect, and neither TIR nor Purchaser has taken any action or
omission that would constitute a default thereunder.  Purchaser acknowledges
that it is subject to the Confidentiality Agreement and shall execute such
reasonably requested documentation as needed to evidence the same.
(viii)    Purchaser (which for this purpose includes Purchaser’s partners,
members, principal stockholders and any other constituent entities) (x) has not
been designated as a “specifically designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
<http://www.treas.gov/ofac/t11sdn.pdf> or at any replacement website or other
replacement official publication of such list and (y) is currently in compliance
with and will at all times during the term of this Agreement remain in
compliance with the regulations of the Office of Foreign Asset Control of the
Department of the Treasury and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.


20



--------------------------------------------------------------------------------





(ix)    Purchaser is a party to a valid, binding and enforceable subscription
agreement with each of its investors that enables Purchaser, upon proper notice,
to require capital contributions from each investor up to the amount of the
investor’s subscription amount; (B) the aggregate amount of capital available to
Purchaser pursuant to such subscription agreements is sufficient to enable
Purchaser to perform its financial obligations under this Agreement; and (C)
Purchaser will exercise its rights under the subscription agreements to obtain
adequate capital to permit Purchaser and its affiliates to consummate the
transactions contemplated herein in a timely manner.


(d)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT
AND AS SET FORTH BELOW, PURCHASER ACKNOWLEDGES THAT: (i) NO REPRESENTATIONS,
WARRANTIES OR PROMISES, EXPRESS OR IMPLIED, HAVE BEEN OR ARE BEING MADE BY OR ON
BEHALF OF SELLERS OR ANY OTHER PERSON WITH RESPECT TO THE PROPERTY, INCLUDING
WITH RESPECT TO THE PHYSICAL OR ENVIRONMENTAL CONDITION (WHETHER PATENT OR
LATENT), HABITABILITY, QUANTITY OR QUALITY OF TIMBER, NURSERY STOCK OR
SEEDLINGS, FUTURE FIBER GROWTH OR HARVEST, FUTURE FINANCIAL RESULTS FROM THE
SALE OF FIBER GROWN ON THE PROPERTY OR FROM THE SALE OF THE PROPERTY,
MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ZONING, TAX
CONSEQUENCES, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH
GOVERNMENTAL LAWS, AND SELLERS HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES, EITHER
EXPRESS OR IMPLIED RELATING TO ANY OF THE FOREGOING MATTERS, AND (ii) IN
ENTERING INTO THIS AGREEMENT, PURCHASER HAS NOT RELIED AND DOES NOT RELY ON ANY
SUCH REPRESENTATION, WARRANTY OR PROMISE, EXPRESS OR IMPLIED, BY OR ON BEHALF OF
SELLERS OR ANY OTHER PERSON. PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER
SHALL TAKE THE PROPERTY IN “AS IS, WHERE IS, AND WITH ALL FAULTS” CONDITION ON
THE CLOSING DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN
THE DOCUMENTS TO BE DELIVERED AT THE CLOSING. THIS SECTION 10(d) SHALL SURVIVE
THE CLOSING.
(e)    UPON THE CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING ADVERSE ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
SELLERS’ OR PURCHASER’S INVESTIGATION, AND UPON THE CLOSING, PURCHASER SHALL BE
DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLERS FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND
COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLERS AT ANY TIME BY REASON
OF OR ARISING OUT OF PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR


21



--------------------------------------------------------------------------------





MATTERS REGARDING THE PROPERTY. PURCHASER AGREES THAT, SHOULD ANY INVESTIGATION,
CLEAN-UP, REMEDIATION, CORRECTIVE ACTION OR REMOVAL OF HAZARDOUS SUBSTANCES OR
OTHER ADVERSE ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE REQUIRED AFTER THE
CLOSING, SUCH INVESTIGATION, CLEAN-UP, REMOVAL, CORRECTIVE ACTION OR REMEDIATION
SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND
EXPENSE OF PURCHASER; PROVIDED, HOWEVER THAT IN THE EVENT ANY REQUIRED ACTION
ARISES FROM THE BREACH OF A SELLER REPRESENTATION OR WARRANTY UNDER THIS
AGREEMENT, THEN SELLER SHALL BE RESPONSIBLE FOR SUCH REQUIRED ACTION AT SELLER’S
SOLE COST AND EXPENSE. NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL HAVE NO
LIABILITY OR RESPONSIBILITY TO SELLER FOR PRE-EXISTING CONDITIONS IN THE EVENT
SELLER IS INDEPENDENTLY NAMED IN ANY ACTION OR PROCEEDING REGARDING
ENVIRONMENTAL CONDITIONS ON THE PROPERTY. THIS SECTION 10(e) SHALL SURVIVE THE
CLOSING.
11.    Survival; Indemnification.
(a)    Survival. Notwithstanding anything herein to the contrary, all
representations and warranties made in this Agreement shall survive the Closing
and the delivery of the conveyance instruments to Purchaser for a period of nine
(9) months after the Closing Date (the “Indemnity Period”). After the Indemnity
Period, the Parties agree that no claims or causes of action may be brought
against any Party or any of its directors, managers, officers, employees,
affiliates, controlling persons, agents or representatives based upon, directly
or indirectly, any of the representations and warranties contained in this
Agreement. This Section 11(a) shall not limit any covenant or agreement of the
Parties that contemplates performance after the Closing. All provisions of this
Agreement that contemplate performance after the Closing Date, the waiver and
indemnity provisions set forth in this Agreement, and any other provisions that
expressly survive the Closing shall survive the Closing and be fully enforceable
thereafter, but subject to the specific time limitations set forth in this
Section 11(a) as to the representations of Sellers and Purchaser.
(b)    Indemnification by Forestar Petroleum. From and after the Closing Date,
Forestar Petroleum ‎shall, subject to the other terms and conditions of this
Section 11(b), indemnify, defend and hold ‎Purchaser, and any of its respective
agents, employees, officers and directors, and each of the heirs, executors,
successors and assigns thereof (collectively, the “Purchaser Indemnitees”)
harmless from any and all ‎claims, actions, demands, liabilities, losses, fines,
costs, expenses (including reasonable attorneys’ ‎fees), and compensatory
damages only, and not including any punitive, consequential, incidental or
special damages, whether or not resulting from third-party claims (each of the
foregoing, a “Loss”) to ‎Purchaser, arising out of or with respect to any breach
of any representation or warranty of Forestar Petroleum in this ‎Agreement.‎ For
the purposes of determining Losses, all qualifications based on the word
material or ‎similar phrases shall be disregarded.
(c)    Indemnification by Forestar (USA). From and after the Closing Date,
Forestar (USA) ‎shall, subject to the other terms and conditions of this Section
11(c), indemnify, defend and hold the ‎Purchaser Indemnitees harmless from any
and all Losses to ‎Purchaser, arising


22



--------------------------------------------------------------------------------





out of or with respect to any breach of any representation or warranty of
Forestar (USA) in this ‎Agreement.‎ For the purposes of determining Losses, all
qualifications based on the word material or ‎similar phrases shall be
disregarded.
(d)    Indemnification by Purchaser. From and after the Closing Date, Purchaser
‎shall, subject to the other terms and conditions of this Section 11(d),
indemnify, defend and hold Forestar Petroleum and any of its respective agents,
employees, officers and directors, and each of the heirs, executors, successors
and assigns thereof (collectively, the “Forestar Petroleum Indemnitees”) and
Forestar (USA) and any of its respective agents, employees, officers and
directors, and each of the heirs, executors, successors and assigns thereof
(collectively, the “Forestar (USA) Indemnitees” and, together with the Forestar
Petroleum Indemnitees, the “Sellers Indemnitees”) harmless from any and all
‎Losses to ‎the applicable Sellers Indemnitees, arising out of or with respect
to any breach of any representation or warranty of Purchaser in this
‎Agreement.‎ For the purposes of determining Losses, all qualifications based on
the word material or ‎similar phrases shall be disregarded.
(e)    Certain Limitations and Rules. With respect to the indemnification
obligations in Sections 11(b), 11(c) and 11(d) above:
(i)    Time Limitations. Forestar Petroleum and Forestar (USA) shall be
obligated to indemnify the Purchaser Indemnitees and Purchaser shall be
obligated to indemnify the Sellers Indemnitees only for those claims giving rise
to any Loss as to which the person claiming the right to be indemnified (the
“Indemnified Party”) has given the Party from whom it is claiming
indemnification (the “Indemnifying Party”) written notice prior to the end of
the Indemnity Period.
(ii)    Basket. No indemnification shall be made by either Forestar Petroleum,
Forestar (USA) or Purchaser with respect to any claim made pursuant to Section
11(b), Section 11(c) or Section 11(d) unless the aggregate amount of Losses
incurred or suffered by all Purchaser Indemnitees or all Sellers Indemnitees, as
the case may be, under all claims exceeds $250,000 .
(iii)    Cap. In no event shall Purchaser’s aggregate obligation to indemnify
the Sellers Indemnitees pursuant to this Section 11 exceed an amount equal to
seven percent (7%) of the Purchase Price. In no event shall Forestar Petroleum’s
aggregate obligation to indemnify the Purchaser Indemnitees pursuant to this
Section 11 exceed an amount equal to seven percent (7%) of the Forestar
Petroleum Purchase Price. In no event shall Forestar (USA)’s aggregate
obligation to indemnify the Purchaser Indemnitees pursuant to this Section 11
exceed an amount equal to seven percent (7%) of the Forestar (USA) Purchase
Price.
(iv)    Knowledge. If on or prior to the Closing, Purchaser, Forestar Petroleum
or Forestar (USA) has actual knowledge of any information that would cause one
or more of the representations and warranties made by Forestar Petroleum or
Forestar (USA) (in the case of Purchaser) or Purchaser (in the case of Sellers)
to be inaccurate as of the date made or as of the Closing Date and (A) such
party closes the transactions


23



--------------------------------------------------------------------------------





contemplated by this Agreement, and (B) such party had the right under this
Agreement to terminate this Agreement, the Purchaser Indemnitees, the Forestar
Petroleum Indemnitees or the Forestar (USA) Indemnitees, as the case may be,
shall not have any right or remedy after the Closing with respect to such
inaccuracy and shall be deemed to have waived its rights to indemnification in
respect thereof.
(v)    Adjustment to Purchase Price. There shall be no indemnification under any
provision of this Section 11 for a breach of any representation or warranty to
the extent an adjustment to the Purchase Price has been made pursuant to this
Agreement with respect to such breach.
(f)    Indemnification Procedure. All claims for indemnification under this
Section 11 shall be resolved in accordance with the following procedures:
(i)    Notice of Claim. The Indemnified Party will give the Indemnifying Party
prompt notice of any such Loss, and the Indemnifying Party will undertake the
defense thereof by counsel chosen by it. The failure to promptly notify the
Indemnifying Party shall not relieve such party of its obligations hereunder
except to the extent the failure to so notify has materially and adversely
prejudiced the Indemnified Party. Any written notice delivered by an Indemnified
Party to the Indemnifying Party with respect to a Loss shall set forth, with as
much specificity as is reasonably practicable, the facts that are the basis of
the claim for such Loss and, to the extent reasonably practicable, a reasonable
estimate of the amount thereof.
(ii)    Contest. If any Loss is asserted and the Indemnifying Party fails to
resolve such Loss before the earlier to occur of (i) thirty (30) days after
receipt of notice of the Loss, or (ii) ten (10) days before the deadline to file
an answer in the event that a complaint is filed in connection with a Loss, the
Indemnified Party may take such action in connection therewith as the
Indemnified Party deems necessary or desirable, including retention of reputable
counsel with appropriate experience in the relevant subject matter, and the
Indemnified Party shall be entitled to indemnification for costs incurred in
connection with such defense. The Indemnified Party shall provide prompt notice
to the Indemnifying Party of any such complaint described in the immediately
preceding sentence. The Indemnifying Party may, at its election and its cost,
retain its own legal counsel.
(iii)    Cooperation and Access. If requested by the Indemnifying Party, the
Indemnified Party agrees to reasonably cooperate with the Indemnifying Party and
its counsel, including permitting reasonable access to books, records, files,
data, property and personnel in contesting any Loss that the Indemnifying Party
elects to contest or, if appropriate, in making any counterclaim against the
person asserting the Loss, or any cross-complaint against any person, but the
Indemnifying Party will reimburse the Indemnified Party for reasonable
out-of-pocket costs (but not the cost of employee time expended) incurred by the
Indemnified Party in so cooperating. The Indemnified Party shall permit such
access only after advance written notice and during regular business hours, and
the Indemnifying Party agrees not to unreasonably interfere with the Indemnified
Party’s business operations. The Indemnified Party will take steps necessary to
ensure that, upon


24



--------------------------------------------------------------------------------





request, the Indemnifying Party is provided copies of requested documents which
may relate to its indemnification obligations; provided, however, that the
Indemnified Party shall not be required, as a result of this Agreement, to
provide the Indemnifying Party with (i) any document or information that would
be subject to protection under the attorney work product doctrine,
attorney-client privilege, or other legal privilege, (ii) any information
regarding the pricing of timber, timber harvest records, internal appraisals of
the Property, other valuations or similar pricing or financial records, or any
other information that is confidential and proprietary to the Indemnified Party
or (iii) any document or item that the Indemnified Party is contractually or
otherwise bound to keep confidential.
(iv)    Participation and Settlement. The Indemnifying Party agrees to afford
the Indemnified Party and its counsel the opportunity to be present at, and to
participate in, conferences with all persons, including governmental
authorities, asserting any Loss against the Indemnified Party or conferences
with representatives of or counsel for such persons.
(v)    Insurance Recoveries. The amount of any Loss shall be reduced by any
amount received by the Indemnified Party (or an affiliate) with respect thereto
under any third party insurance coverage or from any other person (excluding an
affiliate of the Indemnified Party) alleged to be responsible therefor, net of
any expense incurred by the Indemnified Party in collecting such amount. Any
Indemnified Party that makes a claim for indemnification under this Section 11
shall use commercially reasonable efforts to collect any amount available under
any such insurance coverage and from any such other person alleged to have
responsibility. If an Indemnified Party (or an affiliate) receives an amount
under insurance coverage or from such other person with respect to a Loss at any
time subsequent to any indemnification provided the Indemnifying Party pursuant
to this Section 11, then such Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made or expense incurred by the Indemnifying
Party in connection with providing such indemnification up to such amount
received by the Indemnified Party (or affiliate), net of any expense incurred by
the Indemnified Party in collecting such amount.
(g)    Exclusive Remedy. Each of the Parties agrees that if the Closing occurs,
the indemnification provided in this Section 11 is the exclusive remedy for a
breach by any Party of any representation or warranty contained in this
Agreement and is in lieu of an and all other rights and remedies that any other
Party may have under this Agreement or otherwise for monetary relief or
equitable relief with respect to the matters described in this Section 11. For
the avoidance of doubt, Sections 11(b) and 11(c) shall not be Purchaser’s
exclusive remedies for any covenants to be fulfilled after Closing as described
in this Agreement.
12.    No Brokerage Commission. Other than with respect to the services of
LandVest, Inc., each of Forestar Petroleum and Forestar (USA) warrants and
represents to Purchaser that it has not incurred any liability for any brokerage
fee or commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, and the
payment of LandVest, Inc. shall be the sole obligation of Forestar Petroleum and
Forestar (USA). Purchaser warrants and represents to each Seller that Purchaser
has not incurred any liability for


25



--------------------------------------------------------------------------------





any brokerage fee or commission in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby. Each
Seller and Purchaser each agree to indemnify and hold harmless the others from
any and all damage, loss, liability, expense and claim (including but not
limited to attorneys’ fees and court costs) arising with respect to any such fee
or commission which may be suffered by the indemnified Party by reason of any
action or agreement of the indemnifying Party. This Section 12 shall survive the
termination, cancellation or expiration of this Agreement.
13.    Taxes; Expenses; Forestar (USA) Claim.
(a)    Taxes. Ad valorem real property taxes on the Real Property and special
assessments, as well as revenue under the Contracts, shall be prorated as of the
Closing Date. If actual tax bills for the taxable year of the Closing are not
available, said taxes shall be prorated based on tax bills for the previous
taxable year and the Parties agree to cause a reproration of said taxes upon the
receipt of tax bills for the taxable year of the Closing. If the Real Property
is not designated a separate tax parcel, said taxes shall be adjusted to an
amount bearing the same relationship to the total tax bill which the acreage
contained within the applicable portion of the Real Property bears to the
acreage contained within the property included within said tax bill. Purchaser
and Sellers shall reasonably cooperate in good faith to cause all real property
taxes on the Property and Sellers’ retained property to be paid (and to
reimburse the appropriate Party making such payments, as applicable), to the
extent subdivisions or changes of ownership are not reflected on future real
property tax bills. Any deferred or “rollback” taxes assessed against the
Property as a result of Purchaser’s acquisition of the Property, change in the
use of the Property or failure to maintain the Property in any property tax
reduction program shall be paid by Purchaser within thirty (30) days of final
determination thereof. Any deferred or “rollback” taxes assessed against the
Property as a result of change in the use of the Property by Sellers or failure
by Sellers to maintain the Property in any property tax reduction program before
the Closing shall be paid by Seller within thirty (30) days of final
determination thereof. The obligations of this Section 13(a) shall survive the
Closing.
(b)    Expenses and Transfer Taxes.
(i)    Purchaser shall pay all costs in connection with the recording of the
Deeds, all costs of obtaining updates of the Title Commitments, all costs of
purchasing a base title insurance policy and all costs of any endorsements
thereto, all costs of Purchaser’s due diligence, all costs of Purchaser’s legal
representation, one-half (1/2) of all transfer taxes, and one-half (1/2) of all
escrow expenses of Escrow Agent.
(ii)    Forestar Petroleum and Forestar (USA) shall pay, in proportion to their
respective shares of the Purchase Price, all costs of initially producing the
Title Commitments, including the preliminary search and examination fees
incurred to initially produce the Title Commitments, one-half (1/2) of all
transfer taxes, all costs of the Phase I Report, all costs of Sellers’ legal
representation and one-half (1/2) of all escrow expenses of Escrow Agent.


26



--------------------------------------------------------------------------------





(iii)    Except as set forth in this Agreement, all other costs shall be borne
by the Party incurring them.
(c)    [Intentionally Omitted]
14.    Conditions.
(a)    The obligations of Sellers and Purchaser to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction or waiver,
on or before the Closing Date, of the following conditions:
(i)    All waiting periods (and any extension thereof) under laws applicable to
the transactions contemplated by this Agreement shall have expired or been
earlier terminated.
(ii)    There shall be no injunction, restraining order or decree of any nature
of any court or governmental authority that is in effect that restrains or
prohibits the consummation of the transactions contemplated by this Agreement or
imposes conditions on such consummation not otherwise provided for herein.
(iii)    Neither Purchaser nor any Seller shall have been advised by any United
States federal government agency (which advisory has not been officially
withdrawn on or prior to the Closing Date) that such government agency is
investigating the transactions contemplated by this Agreement to determine
whether to file or commence any litigation that seeks or would seek to enjoin,
restrain or prohibit the consummation of the transactions contemplated by this
Agreement.
In the event any of the above conditions is not satisfied on or before the
Closing, either Forestar Petroleum, Forestar (USA) or Purchaser will have the
right, exercisable at its sole election, to terminate this Agreement by
delivering written notice to the other Parties before the Closing, whereupon
Escrow Agent will return the Earnest Money to Purchaser, and the Parties will
have no further rights or obligations hereunder (except as otherwise expressly
provided herein).
(b)    Unless waived by Purchaser, in addition to any other conditions set forth
in this Agreement, the obligations of Purchaser under this Agreement are
expressly made subject to the fulfillment in all respects of the following
conditions precedent:
(i)    the truth and accuracy as of the Closing Date, in all material respects,
of each and every warranty and representation herein made by any Seller;
(ii)    Each Seller’s timely performance of and compliance with, in all material
respects, each and every term, condition, agreement, restriction and obligation
to be performed and complied with by such Seller under this Agreement;
(iii)    The aggregate acreage of all Title Objection Property, Title Failure
Property and Environmental Property shall not exceed twenty percent (20%) of the
acreage of the Timberlands;


27



--------------------------------------------------------------------------------





(iv)    Purchaser’s receipt of a binding commitment from the Title Company to
issue a title insurance policy insuring Purchaser’s title to the Property
following the Closing, subject only to the Permitted Encumbrances; and
(v)    Sellers’ obtaining of all corporate approvals, consents and
authorizations as may be required for Sellers to consummate the transaction
contemplated by this Agreement.
In the event any of the above conditions is not satisfied on or before the
Closing, Purchaser will have the right, exercisable at Purchaser’s sole
election, to exercise the remedies described in Section 15(b). Notwithstanding
the foregoing sentence, in the event of either Seller’s failure to fulfill any
condition precedent set forth in Section 14(b)(ii), Purchaser shall provide
written notice to such Seller and such Seller shall have seven (7) days from
receipt of such notice to fulfill the condition precedent before Purchaser may
exercise any remedies described in Section 15(b).
(c)    Unless waived by a Seller, the obligations of such Seller under this
Agreement are expressly made subject to the fulfillment in all respects of the
following conditions precedent:
(i)    the truth and accuracy as of the Closing Date, in all material respects,
of each and every warranty and representation herein made by Purchaser; and
(ii)    Purchaser’s timely performance of and compliance with, in all material
respects, each and every term, condition, agreement, restriction and obligation
to be performed and complied with by Purchaser under this Agreement.
(iii)    The aggregate acreage of all Title Objection Property shall not exceed
ten percent (10%) of the acreage of the Timberlands
In the event any of the above conditions is not satisfied on or before the
Closing, either Seller will have the right, exercisable at such Party’s sole
election, to exercise the remedies described in Section 15(a), provided that if
either Seller elects to exercise such remedy, the other Seller shall be deemed
to have made an identical election. Notwithstanding the foregoing sentence, in
the event of Purchaser’s failure to fulfill any condition precedent set forth in
Section 14(c)(i) or (ii), Sellers shall provide written notice to Purchaser and
Purchaser shall have seven (7) days from receipt of such notice to fulfill the
condition precedent before Sellers may exercise any remedies described in
Section 15(c).
15.    Earnest Money; Default; Remedies.
(a)    If the purchase and sale of any portion of the Property contemplated
hereby is not consummated because of a default by Purchaser under this
Agreement, then Sellers shall require Escrow Agent to pay the entire Forestar
Petroleum Earnest Money to Forestar Petroleum and the entire Forestar (USA)
Earnest Money to Forestar (USA) as full liquidated damages and not as a penalty
and as Sellers’ sole and exclusive remedy against Purchaser for a failure by
Purchaser in breach of this Agreement to consummate the purchase and sale of the
Property (the Parties acknowledging that Sellers’ damages as a result of such
default are not capable of exact ascertainment


28



--------------------------------------------------------------------------------





and that said liquidated damages are fair and reasonable). Notwithstanding any
other provision of this Agreement, if Purchaser does not timely and completely
perform its obligations under Section 3, then Sellers shall retain all rights in
law and in equity to seek remedy for such breach.
(b)    If the purchase and sale of any portion of the Property contemplated
hereby is not consummated because of a default by either Seller under this
Agreement, then Purchaser’s sole remedies shall be limited to either of the
following as selected by Purchaser in Purchaser’s sole discretion: (i)
termination of this Agreement, whereupon Escrow Agent shall promptly return the
Earnest Money to Purchaser (after the notice requirements and following the
procedures in Section 15.(c)(ii) below), and Sellers shall reimburse Purchaser
for all of Purchaser’s reasonable out-of-pocket costs and expenses actually
incurred in connection with the transaction contemplated by this Agreement,
including, without limitation, legal fees and expenses, due diligence expenses,
third party inspection costs and travel expenses, not to exceed $100,000 in the
aggregate, whereupon the Parties will have no further rights or obligations
hereunder (except as otherwise expressly provided herein), or (ii) shall be
entitled to sue Sellers for specific performance; provided, however, should
specific performance not be available because Sellers have deeded or mortgaged
the Property to a third party prior to Closing (and if a mortgage, such mortgage
is not capable of being repaid in full from the Closing proceeds payable to
Sellers), then Purchaser may pursue the recovery of its actual damages.
Purchaser acknowledges that the foregoing shall be its sole remedies against
Seller for a default by Sellers under this Agreement.
(c)    The duties of Escrow Agent shall be as follows:
(i)    During the term of this Agreement, Escrow Agent shall hold and deliver
the Earnest Money in accordance with the terms and provisions of this Agreement.
(ii)    If this Agreement is terminated by the mutual written agreement of
Sellers and Purchaser, or if Escrow Agent is unable to determine at any time to
whom the Earnest Money should be delivered, or if a dispute develops between
Sellers and Purchaser concerning to whom the Earnest Money should be delivered,
then in any such event, Escrow Agent shall request joint written instructions
from Sellers and Purchaser and shall deliver the Earnest Money in accordance
with such joint written instructions. In the event that such written
instructions are not received by Escrow Agent within ten (10) days after Escrow
Agent has served a written request for instructions upon Sellers and Purchaser,
Escrow Agent shall have the right to pay the Earnest Money into a court of
competent jurisdiction and interplead Sellers and Purchaser in respect thereof,
and thereafter Escrow Agent shall be discharged of any obligations in connection
with this Agreement.
(iii)    If costs or expenses are incurred by Escrow Agent because of litigation
or a dispute between Sellers and Purchaser arising out of the holding of the
Earnest Money in escrow, Sellers and Purchaser shall each pay Escrow Agent
one-half of such costs and expenses (with each Seller responsible for such
Seller’s one-half in proportion to their respective shares of the Purchase
Price). Except for such costs and expenses, no fee or charge shall be due or
payable to Escrow Agent for its services as escrow holder.


29



--------------------------------------------------------------------------------





(iv)    By joining herein, Escrow Agent undertakes only to perform the duties
and obligations imposed upon it under the terms of this Agreement and expressly
does not undertake to perform any of the other covenants, terms and provisions
incumbent upon Sellers and Purchaser hereunder.
(v)    Purchaser and Sellers hereby agree and acknowledge that Escrow Agent
assumes no liability in connection herewith except for any loss, costs or damage
arising out of Escrow Agent’s own negligence or willful misconduct; that Escrow
Agent shall never be responsible for the validity, correctness or genuineness of
any document or notice referred to under this Agreement; that Escrow Agent shall
not be liable or responsible for any loss occurring which arises from bank
failure or error, insolvency or suspension, or a situation or event which falls
under the Federal Deposit Insurance Corporation (FDIC) coverage (Sellers and
Purchaser are aware that FDIC coverage applies to a maximum amount of $250,000
per depositor, as may be modified by the FDIC from time to time); and that
Escrow Agent may seek advice from its own counsel and shall be fully protected
in any action taken by it or omitted to be taken by it in good faith in
accordance with the opinion of its counsel.
16.    Assignment. Except as otherwise expressly contemplated by this Agreement,
no Party shall assign its rights or obligations hereunder, in whole or in part,
without the prior written consent of the other Parties, given or withheld in the
sole discretion of each Party. Notwithstanding the foregoing, Purchaser shall
have the right to assign its rights and obligations in whole, but not in part,
under this Agreement to any party controlling, controlled by, or under common
control with Purchaser or managed directly or indirectly by Timberland
Investment Resources, LLC, provided that no such assignment shall relieve
Purchaser of any liability hereunder unless such assignment takes place
concurrently with the Closing.
17.    No Waiver. Except as specifically set forth herein, no action or failure
to act by any Party shall constitute a waiver of any right or duty afforded to
such Party under this Agreement, nor shall any such action or failure to act
constitute an approval of or acquiescence in any breach of this Agreement except
as may be specifically agreed in writing.
18.    Governing Law. This Agreement shall be governed in all respects,
including validity, construction, interpretation and effect, by the laws of the
State of Georgia, without giving effect to its principles or rules of conflicts
of law to the extent such principles or rules would require or permit the
application of the laws of another jurisdiction. Any and all actions concerning
any dispute arising hereunder shall be filed and maintained in the state courts
of Georgia in Fulton County, Georgia, or the federal courts for and in the
Northern District of Georgia located in Atlanta, Georgia. The parties
specifically consent and submit to the jurisdiction and venue of such state or
federal court, and irrevocably waive any objections either may have based on
improper venue or forum non conveniens to the conducting of any proceeding in
any such court.
19.    Notice. Any and all notices required or permitted under this Agreement
shall be made or given in writing and shall be delivered in person or sent by
postage, pre-paid, United States Mail, certified or registered, return receipt
requested, or by a recognized overnight carrier, or by facsimile or e-mail, to
the other Parties or Escrow Agent at the addresses set forth below, and such


30



--------------------------------------------------------------------------------





address as may be furnished by notice in accordance with this Section 19;
provided, however, if any delivery is made by facsimile or e-mail, such delivery
shall be deemed delivered only if the Party (or Escrow Agent) giving such notice
obtains a confirmation of receipt and delivers such notice by hand delivery,
United States mail or recognized overnight carrier for next day delivery. All
notices shall be deemed given and effective upon the earliest to occur of: (i)
the confirmed facsimile or e-mail transmission or hand delivery of such notice
to the address for notices; (ii) one business day after the deposit of such
notice with an overnight courier service by the time deadline for next day
delivery addressed to the address for notices; or (iii) three business days
after depositing the notice in the United States mail.
Sellers:            Forestar (USA) Real Estate Group Inc.
6300 Bee Cave Road
Building II, Suite 500
Austin, TX 78746
Attention: Mr. David M. Grimm, Esq.
Phone: 512-433-5223
Fax: 512-433-5203
Email: davidgrimm@forestargroup.com
And to:        Forestar Petroleum Corporation
6300 Bee Cave Road
Building II, Suite 500
Austin, TX 78746
Attention: Mr. David M. Grimm, Esq.
Phone: 512-433-5223
Fax: 512-433-5203
Email: davidgrimm@forestargroup.com


with a copy to:     Sutherland Asbill & Brennan LLP
999 Peachtree Street, N.E.
Suite 2300
Atlanta, Georgia 30309
Attention: Daniel R. McKeithen
Phone: 404-853-8342
Fax: 404-853-8806
Email:    daniel.mckeithen@sutherland.com
Purchaser:        Timberland Investment Resources GP, S.á. r.l.
5 Allée Scheffer
L-2520 Luxembourg,
Grand Duchy of Luxembourg




with a copy to:     Blenheim Timber, LLC
c/o Timberland Investment Resources, LLC


31



--------------------------------------------------------------------------------





115 Perimeter Center Place, Suite 940
Atlanta, GA 30346
Attention: Mark Seaman and Gary Allred
Phone:    404-848-2000
Email: seaman@tirllc.com and allred@tirllc.com     


with a copy to:         Schreeder, Wheeler & Flint, LLP
1100 Peachtree St., Suite 800
Atlanta, GA 30309
Attention: Leo Rose, Esq.
Phone:    404-954-9823
Email:    lrose@swfllp.com
Escrow Agent:        Metropolitan Title Agency, Inc.,
on behalf of Chicago Title Insurance Company
1820 The Exchange
Suite 550
Atlanta, Georgia 30339
Attention: John Cripe
Phone: 770-933-0073
Fax: 770-933-0233
Email: jcripe@mtaga.com


20.    Entire Agreement. This Agreement contains the entire agreement among the
Parties and Escrow Agent with respect to the subject matter hereof and cannot be
amended or supplemented except by a written agreement signed by the Parties.
21.    Captions. The captions of sections in this Agreement are for convenience
and reference only and are not part of the substance hereof.
22.    Severability. In the event that any one or more of the provisions,
sections, words, clauses, phrases or sentences contained in this Agreement, or
the application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, section, word, clause, phrase or sentence
in every other respect and of the remaining provisions, sections, words,
clauses, phrases or sentences of this Agreement, shall not be in any way
impaired, it being the intention of the Parties and Escrow Agent that this
Agreement shall be enforceable to the fullest extent permitted by law.
23.    Counterparts. This Agreement may be executed in several counterparts,
each of which may be deemed an original, and all of such counterparts together
shall constitute one and the same Agreement. This Agreement may be executed by
each Party and Escrow Agent upon a separate copy and attached to another copy in
order to form on or more counterparts. Signatures of either party delivered in
an electronic format, such as an attachment to an e-mail or by telecopy, shall
be acceptable and shall be as valid as an original signature.


32



--------------------------------------------------------------------------------





24.    Binding Effect. This Agreement shall bind the Parties (and Escrow Agent,
to the extent applicable) and their respective heirs, legal representatives,
successors and assigns.
25.    Time of Essence. Time is of the essence of this Agreement.
26.    No Survival. Except as may otherwise expressly be provided herein, the
provisions of this Agreement shall not survive the Closing and shall be merged
into the delivery of the Deeds and other documents and the payment of all monies
pursuant hereto at the Closing.
27.    Incorporation of Exhibits. All exhibits referred to in this Agreement are
hereby incorporated herein by this reference.
28.    Confidentiality; Public Announcements. Purchaser and Sellers agree that
the terms and conditions of the transactions contemplated in this Agreement are
to remain confidential for a period of five (5) days after the Closing, except
that either Party and its affiliates may disclose the terms and provisions of
this Agreement (i) to the extent that such Party or any of its affiliates is
required by applicable law (including the rules and regulations promulgated by
the SEC or any stock exchange) to make public disclosure, (ii) in any legal
proceeding, including any audit, to the extent necessary to enforce any rights
under this Agreement, provided that, in either case, the disclosing Party shall
provide the other Parties with prior notice of such disclosure and the content
thereof and (iii) to any party assisting with Purchaser’s due diligence or the
Closing of this Agreement. Notwithstanding the foregoing, the Confidentiality
Agreement shall remain applicable following the Closing to all portions of the
property of Sellers and information related thereto that is not the subject of
this Agreement. This Section 28 shall survive the Closing.
29.    Dispute Resolution. If Purchaser and either or both of Forestar (USA) and
Forestar Petroleum are unable to agree as to the value of a Title Objection
Property under Section 5, the value of an Environmental Property under section
6(b), the Timber Cruise Determinations under Section 6(c), the Casualty Damage
Value under Section 9, or the value of a Damaged Property under Section 9(b),
then any such disagreeing Party shall have the right to invoke the procedures of
this Section 29 by delivering written notice to the other Parties. The
applicable Seller (or, if both Sellers are participants to the dispute, the
Sellers acting jointly) and Purchaser each shall appoint an independent forestry
consultant within five (5) days following the delivery of such written notice,
each of which may be a consultant previously engaged by the appointing Party,
and such two consultants will in turn select a third independent forestry
consultant within five (5) days to act with them in a panel to determine the
appropriate value. A majority of the panel of consultants will reach a binding
decision within thirty (30) days following the selection of the third
consultant, and the decision of the panel of consultants will be final.
Purchaser will bear the cost of its consultant and one-half (1/2) of the cost of
the third consultant, and the applicable Seller (or, if both Sellers are
participants to the dispute, the Sellers acting jointly in proportion to their
share of the Purchase Price) will bear the cost of its consultant and one-half
(1/2) of the cost of the third consultant. If the Closing Date is extended to
resolve a dispute in accordance with this Section 29, in no event shall Closing
occur after December 30, 2016. If any such dispute regarding the value of an
Environmental Property remains unresolved as of the Closing, then such dispute
shall be resolved in accordance with the terms of Section 6(c). With respect to
any other such disputes described in the first sentence of this Section 29
remaining unresolved as of the Closing, then (a) the Purchase Price shall be


33



--------------------------------------------------------------------------------





adjusted, if applicable, after Closing in accordance with the decision of the
panel; and (b) if the disputed amounts, based on the Value Table, exceed ONE
MILLION AND NO/100THS DOLLARS ($1,000,000.00) in the aggregate, then (i) the
Purchase Price shall be reduced at Closing by the lesser of the amounts claimed
by the parties (or by zero if the full amount is in dispute), (ii) the portion
of the Purchase Price paid to Sellers shall be reduced by the disputed amounts,
and (iii) Purchaser shall deposit with Escrow Agent the full disputed amount and
such escrowed funds shall be disbursed after Closing pursuant to the final
resolution of the dispute. The terms of this Section 29 shall survive Closing.
30.    Business Days. If any date set forth in this Agreement for the
performance of any obligation by any Party or Escrow Agent, or for the delivery
of any instrument or notice as herein provided, should be a Saturday, Sunday or
legal holiday, the compliance with such obligation or delivery shall be deemed
acceptable on the next day which is not a Saturday, Sunday or legal holiday. As
used herein, the term “legal holiday” means any state or federal holiday for
which financial institutions or post offices are generally closed in the State
of Georgia for observance thereof, and the term “business day” means any day
other than a Saturday, Sunday or legal holiday.
[remainder of page intentionally left blank; signatures appear on following
pages]




34



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed, sealed and delivered
by the Parties and Escrow Agent as of the Effective Date.
SELLERS:
FORESTAR (USA) REAL ESTATE GROUP INC., a Delaware corporation
By:    /s/ Michael Quinley                
                        Name:    Michael Quinley                
                        Its:    President – Community Development    
FORESTAR PETROLEUM CORPORATION, a Delaware corporation
By:    /s/ Michael Quinley                
                        Name:    Michael Quinley                
                        Its:    President – Community Development    


[Signatures Continue on Following Pages]





--------------------------------------------------------------------------------







(Purchaser’s Signature Page to Purchase and Sale Agreement)
PURCHASER:
TIR EUROPE FORESTRY FUND S.C.A. SICAV-SIF
acting by its general partner
TIMBERLAND INVESTMENT RESOURCES GP, S.À. R.L.,


Represented by:     /s/ Mark T. Seaman        
Name: Mark T. Seaman
Title: Manager


Represented by:     /s/ Tom E. Johnson        
Name: Tom E. Johnson
Title: Manager


[Signatures Continue on Following Page]





--------------------------------------------------------------------------------





(Escrow Agent’s Signature Page to Purchase and Sale Agreement)
ESCROW AGENT:
METROPOLITAN TITLE AGENCY, INC.
By: /s/ John Perry Cripe    
Name:    John Perry Cripe                
Title:    President                    



